DETAILED ACTION
	Applicant has amended claims 1, 15, 18 in the filed amendment on 9/29/2022.  Claims 1-20 are pending in this office action.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in new ground of rejection.
Applicant argued that none of the prior arts of the record teach “query for data indexed at data process system at least by applying processing graph to a streaming data processing subsystem of the data processing system to cause the streaming data processing subsystem to process, in a streaming manner, data items within a stream of not-yet- indexed messages representing a continuous stream of messages".
In response to Applicant’s argument, claims are rejected under new ground.
In addition, Hsiao teaches the claimed limitations: 
“obtaining a query for data indexed at a data processing system” as obtaining a query for data indexed at a data processing system 100 (figs. 1-3, paragraphs 109, 122 ), “the query specifying criteria for identifying search results from data items previously indexed by an indexing subsystem of the data processing system” as the query specifying criteria for identifying search results from events previously indexed (fig. 4) by an indexer of the system 100 as  an indexing subsystem of the data processing system (figs. 1-3, paragraphs123-125).
In particularly, the indexer includes the identified keywords in an index, which associates each stored keyword with references to events containing that keyword (or to locations within events where that keyword is located). When an indexer subsequently receives a keyword-based query, the indexer can access the keyword index to quickly identify events containing the keyword (paragraph 117).  The keyword index may include entries for name-value pairs found in events, wherein a name-value pair can include a pair of keywords (paragraph 118).  The indexer stores the events in a data store at block 208, wherein a timestamp can be stored with each event to facilitate searching for events based on a time range. In some cases, the stored events are organized into a plurality of buckets, wherein each bucket stores events associated with a specific time range (paragraph 119);
“converting the query into a processing graph” as modifying as converting the query into a search query (paragraphs 137-138);
“ processing the query for data indexed at the data processing system at least by applying the processing graph to a streaming data processing subsystem of the data processing system to cause the streaming data processing subsystem to process, in a streaming manner, data items within a stream of not-yet-indexed messages representing a continuous stream of messages obtained at the data processing system according to the processing graph” as processing the query for data indexed at the system 100 or 102 at least by apply extraction rules in a rule base to data store e.g.., 414 of indexer (fig. 4) to process, in a matching method e.g., events 416 and 417 match a criterion (paragraph 130), events with a stream of indexed events  obtained at the system according to the search query 402 or 502 (fig. 1-3, paragraphs 128-131,137-138).  
The matching method is not a streaming manner;
A stream of indexed events  is not a stream of not-yet-indexed messages representing a continuous stream of messages; A rule base is not the processing graph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8, 10, 13-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al (or hereinafter “Hsiao”) (US 20150295796) in view of Bestgen et al (or hereinafter “Bestgen”) (US 20030120682) and Wang et al (US 20090204551).
As to claim 1, Hsiao teaches the claimed limitations: 
“obtaining a query for data indexed at a data processing system” as obtaining a query for data indexed at a data processing system 100 (figs. 1-3, paragraphs 109, 122 ), “the query specifying criteria for identifying search results from data items previously indexed by an indexing subsystem of the data processing system” as the query specifying criteria for identifying search results from events previously indexed (fig. 4) by an indexer of the system 100 as  an indexing subsystem of the data processing system (figs. 1-3, paragraphs123-125).
In particularly, the indexer includes the identified keywords in an index, which associates each stored keyword with references to events containing that keyword (or to locations within events where that keyword is located). When an indexer subsequently receives a keyword-based query, the indexer can access the keyword index to quickly identify events containing the keyword (paragraph 117).  The keyword index may include entries for name-value pairs found in events, wherein a name-value pair can include a pair of keywords (paragraph 118).  The indexer stores the events in a data store at block 208, wherein a timestamp can be stored with each event to facilitate searching for events based on a time range. In some cases, the stored events are organized into a plurality of buckets, wherein each bucket stores events associated with a specific time range (paragraph 119);
“converting the query into a processing graph” as modifying as converting the query into a search query (paragraphs 137-138);
“ processing the query for data indexed at the data processing system at least by applying the processing graph to a streaming data processing subsystem of the data processing system to cause the streaming data processing subsystem to process, in a streaming manner, data items within a stream of not-yet-indexed messages representing a continuous stream of messages obtained at the data processing system according to the processing graph” as processing the query for data indexed at the system 100 or 102 at least by apply extraction rules in a rule base to data store e.g.., 414 of indexer (fig. 4) to process, in a matching method e.g., events 416 and 417 match a criterion (paragraph 130), events with a stream of indexed events  obtained at the system according to the search query 402 or 502 (fig. 1-3, paragraphs 128-131,137-138).  
The matching method is not a streaming manner;
A stream of indexed events  is not a stream of not-yet-indexed messages representing a continuous stream of messages; A rule base is not the processing graph.
Hsiao does not explicitly teach the claimed limitations:
a processing graph, the processing graph specifying a set of nodes and interconnections between individual nodes within the set, wherein the individual nodes designate a manipulation of data items within the processing graph and wherein the interconnections designate a routing of data items through the processing graph, and wherein the set of nodes and interconnections logically represent the query;
the processing graph; 
a streaming manner; a stream of not-yet-indexed messages representing a continuous stream of messages.
Bestgen teaches the claimed limitations:
“converting the query into a processing graph” as converting a query into a graph (paragraph 84);
“a processing graph, the processing graph specifying a set of nodes and interconnections between individual nodes within the set” as a processing graph, the processing graph specifying a set of nodes and edges as interconnections between individual nodes within the set (paragraphs 52-53, 75-76, figs. 6-7); 
 “wherein the individual nodes designate a manipulation of data items within the processing graph and wherein the interconnections designate a routing of data items through the processing graph” as the nodes designates managements of values e.g., Merge and Select with graphs (figs. 7-9, 12, paragraphs 75-78), the edges as interconnections specify a routing of values through the processing graph (figs. 7-9, 12, paragraphs 75-78);
“wherein the set of nodes and interconnections logically represent the query” as the set of nodes and edges as interconnections logically represent the query (figs. 6-8, 12, paragraphs 75-78). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Bestgen’s teaching to Hsiao’s system in order to use an index to access the data in an ordered fashion at runtime, or to have a sort done on the resulting records, to increase the speed of generating and evaluating alternative execution plans, which speeds up the processing of the database query by the query optimizer more quickly process different execution plans for a query to determine which is most efficient, and further to find an execution plan that results in the query being processed in the shortest time.
Wang teaches the claimed limitations:
“a streaming manner” as streaming search as streaming manner (paragraph 18, 32);
“a stream of not-yet-indexed messages representing a continuous stream of messages” as stream 38 of time series patterns 36 that contains time series patterns 36 similarly to the time series in a continuous stream 34 is representing a continuous stream of time series.  A time series 36 is a finite sequence of n real numbers (fig. 2, paragraphs 37-38, 40).
 Stream 38 of time series patterns 36 is represented as a stream of not-yet-indexed messages. A continuous stream 34 is represented as a continuous stream of messages.  The time series patterns 36 are represented as not-yet-indexed messages.  The time series in the continuous stream are presented as messages.
In particularly, the time series patterns 36 contained within the pre-defined pattern set 38 are selected based upon the similarity of these time series patterns 36 to streaming time series contained in the input data steam 34 that are of interest in the query (paragraph 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Wang’s teaching to Hsiao’s system in order to produce results to the query in the most cost effective manner and further to estimate costs associated with conducting the continuous query over the streams of data for reducing cost in a continuous query system.
 
As to claims 2, 16, 19, Hsiao, Bestgen and Wang teach the claimed limitation “wherein the streaming data processing subsystem operates to retrieve messages from a source publish-subscribe messaging system including the stream of not-yet-indexed messages and to publish results of processing the data items within the stream of not-yet-indexed messages according to processing graph to a destination publish- subscribe messaging system” as indexer operates to retrieve events from data store includes bucket of events and provide results of buckets within the buckets of events according to the request to user device (Hsiao: fig. 3, paragraphs 122-125); stream of data series as not yet-indexed messages (Wang: paragraphs 37-38) and converting a query into a graph (Bestgen: paragraph 84).

As to claim 4, Hsiao, Bestgen and Wang teach the claimed limitation “displaying search results including processed data items that have resulted from processing the data items within the stream of not- yet-indexed messages according to the processing graph” as displaying search results includes retrieved events that have resulted from the processing events within data store of indexed events according to the request (Hsiao: paragraphs 122, 134, 301, 321). The request is not processing graph.  The indexed events are not yet-indexed messages. The graph includes nodes to be processed (Bestgen: paragraphs 52-53, 75-76, figs. 6-7).  Stream of data series as not yet-indexed messages (Wang: paragraphs 37-38)

As to claim 8, Hsiao, Bestgen and Wang teach the claimed limitation “wherein the stream of not-yet-indexed messages include data items representing raw machine data” as stream of events include data items representing raw machine data (Hsiao: paragraphs 101, 103).  Stream of data series as not yet-indexed messages (Wang: paragraphs 37-38)

As to claim 10, Hsiao, Bestgen and Wang teach the claimed limitation “wherein the stream of not-yet-indexed messages obtained at the data processing system comprises multiple message queues, and wherein causing the streaming data processing subsystem to process data items within the stream of not-yet-indexed messages obtained at the data processing system according to the processing graph comprises utilizing multiple processing partitions of the data processing system to process data items from individual messages queues of the multiple message queues at least partly in parallel” as stream of indexed events obtained at the system comprise data stores as message queues, wherein causing the indexer to process events within the stream of indexed events obtained at the system according to the request comprises phrases as partitions to process events from queues in parallel (Hsiao: paragraphs 121-123, 129-130, 145).  The request is not processing graph.  The indexed events are not yet-indexed messages. The graph includes nodes to be processed (Bestgen: paragraphs 52-53, 75-76, figs. 6-7).  Stream of data series as not yet-indexed messages (Wang: paragraphs 37-38).

As to claim 13, Hsiao, Bestgen and Wang teach the claimed limitation “wherein the processing graph includes multiple branches, and wherein causing the streaming data processing subsystem to process data items within the stream of not-yet-indexed messages obtained at the data processing system according to the processing graph comprises causing the data processing subsystem to process the data items according to the multiple branches at least partly in parallel” as the request includes portions as multiple phrases, causing the system to process events within the data store of indexed events obtained at the system according to the request causing the system to implement the portions in parallel (Hsiao: paragraphs 121-123, 129-130, 145).  The request is not processing graph.  The indexed events are not yet-indexed messages. The graph includes nodes as multiple branches to be processed (Bestgen: paragraphs 52-53, 75-76, figs. 6-7).  Stream of data series as not yet-indexed messages (Wang: paragraphs 37-38).

As to claim 14, Hsiao, Bestgen and Wang teach the claimed limitation “wherein the processing graph includes multiple phases, and wherein causing the streaming data processing subsystem to process data items within the stream of not-yet-indexed messages obtained at the data processing system according to the processing graph comprises causing the data processing subsystem to implement the multiple phases at least partly in parallel” as the request includes portions as multiple phrases, causing the system to process events within the data store of indexed events obtained at the system according to the request causing the system to implement the portions in parallel (Hsiao: paragraphs 122-123, 145).  The request is not processing graph.  The indexed events are not yet-indexed messages. The graph includes nodes to be processed (Bestgen: paragraphs 52-53, 75-76, figs. 6-7).  Stream of data series as not yet-indexed messages (Wang: paragraphs 37-38).
 
	Claim 15 has the same claimed limitation subject matter as discussed in claim 1; thus claim 15 is rejected under the same reason as discussed in claim 1.  In addition, Hsiao teaches a system comprising: a data store including computer-executable instructions; and a processor configured to execute the computer-executable instructions, wherein execution of the computer-executable instructions causes the processor to: (as a data memory including computer-executable instructions; and a processor configured to execute the computer-executable instructions, wherein execution of the computer-executable instructions causes the processor: paragraphs 96, 128, 428).

Claim 18 has the same claimed limitation subject matter as discussed in claim 1; thus claim 18 is rejected under the same reason as discussed in claim 1.  In addition, Hsiao teaches one or more non-transitory computer-readable media comprising computer- executable instructions that, when executed by a computing system, cause the computing system to: (paragraphs 96, 128, 428). 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao in view of Bestgen and Wang and further in view of Stepinski et al (or hereinafter “Step”) (US 20150161239).
As to claim 5, Hsiao, Bestgen and Wang teach the claimed limitation:
“executing the query against data items previously indexed by the indexing subsystem to identify historical results” as executing the query against events previously indexed by the indexer to identify events (Hsiao: paragraphs 121-123, 133-134).  The events are not historical results; 
“displaying search results including the historical results identified from the data items previously indexed by the indexing subsystem” as displaying search results includes metadata e.g., timestamps identified from the events previously indexed by indexer (Hsiao: figs. 3, 6A, paragraphs 121-123, 133-134).  Stream of data series as not yet-indexed messages (Wang: paragraphs 37-38). The metadata such as timestamps are not the historical results; and
 “processed data items that have -220-resulted from processing the data items within the stream of not-yet-indexed messages according to the processing graph” as events as results are retrieved from data store of indexed events according to the request (Hsiao: figs. 3, 6A, paragraphs 121-123, 133-134).  The request is not processing graph.  The indexed events are not yet-indexed messages. The graph includes nodes to be processed (Bestgen: paragraphs 52-53, 75-76, figs. 6-7).  Stream of data series as not yet-indexed messages (Wang: paragraphs 37-38).
Hsiao does not explicilty teach the claimed limitation: historical results. 
 Step teaches the claimed limitations:
 “historical results” as the previously-cached search results (paragraph 51); 
 “executing the query against data items previously indexed by the indexing subsystem to identify historical results; and displaying search results including the historical results” as (paragraphs 51, 179).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Step’s teaching to Hsiao’s system in order to transmit at least the portion of the first suggested search query refinements to the client device, and the client device can include a refinement cache adapted to store the transmitted first suggested search query refinements.

Claim 6 has the same claimed limitation subject matter as discussed in claim 5; thus claim 6 is rejected under the same reason as discussed in claim 5.  In addition,  Hsiao, Bestgen and Wang teach the claimed limitation:
 “executing the query against data items previously indexed by the indexing subsystem to identify historical results” as executing the query against events previously indexed by the indexer to identify events (Hsiao: paragraphs 121-123, 133-134).  The events are not historical results; 
“displaying search results including the historical results identified from the data items previously indexed by the indexing subsystem” as displaying search results includes metadata e.g., timestamps identified from the events previously indexed by indexer (Hsiao: figs. 3, 6A, paragraphs 121-123, 133-134). Stream of data series as not yet-indexed messages (Wang: paragraphs 37-38).  The metadata such as timestamps are not the historical results; and
“processed data items that have resulted from processing the data items within the stream of not-yet-indexed messages according to the processing graph” as events as results are retrieved from data store of indexed events according to the request (Hsiao: figs. 3, 6A, paragraphs 121-123, 133-134).  The request is not processing graph.  The indexed events are not yet-indexed messages. The graph includes nodes to be processed (Bestgen: paragraphs 52-53, 75-76, figs. 6-7).  Stream of data series as not yet-indexed messages (Wang: paragraphs 37-38);
“subsequent to displaying the search results” as subsequent to displaying the search results (fig. 6A, paragraphs 133-134).
Hsiao does not explicitly teach the claimed limitation: historical results;  
updating the search results to display new processed data items that have resulted from processing additional data items within the stream of not-yet-indexed messages according to the processing graph.
Step teaches the previously-cached search results (paragraph 51); updating the search results to display new processed items that have resulted from processing within the stream of not-yet-indexed items according to the processing graph (paragraphs 197-201, figs. 5A, 6B).  Bestgen teaches graph includes nodes to be processed (paragraphs 52-53, 75-76, figs. 6-7).   Wang teaches stream of data series as not yet-indexed messages (Wang: paragraphs 37-38)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Bestgen’s teaching, Wang’s teaching and Step’s teaching to Hsiao’s system in order to transmit at least the portion of the first suggested search query refinements to the client device, and the client device can include a refinement cache adapted to store the transmitted first suggested search query refinements.

Claim 7 is  rejected under 35 U.S.C. 103 as being unpatentable over Hsiao in view of Bestgen and Wang and further in view of Wallace et al (or hereinafter “Wallace”) (US 6920396).
As to claim 7, Hsiao does not explicitly teach the claimed limitation wherein the stream of not-yet-indexed messages obtained at the data processing system comprises a message queue including results of processing a stream of source data by the streaming data processing subsystem according to a second processing graph.  Wallace teaches search results retrieved at a sever comprises search results table 44 as message queue by database according to the search request (col. 5, lines 30-67, col. 7, lines 1-40).  Bestgen teaches the graph includes nodes to be processed (paragraphs 52-53, 75-76, figs. 6-7).  Wang teaches Stream of data series as not yet-indexed messages (paragraphs 37-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Bestgen’s teaching, Wang’s teaching and Wallace’s teaching to Hsiao’s system in order to provide flexible access and retrieval of sequence data from a plurality of biological data repositories and further to display substantially unlimited search results sets as generated by a multi-sequence query against multiple databases.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hsiao in view of Bestgen and Wang and further in view of 	Khandelwal et al (or hereinafter “Khan”) (US 20060161560).
As to claim 9, Hsiao does not explicitly teach the claimed limitation, wherein the processing graph is represented as directed acyclic graph (DAG).  Khan teaches Directed acyclic graph: A directed acyclic graph is a representation of a set of items, each of which is associated with a node of the graph (paragraph 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Khan’s teaching to Hsiao’s system in order to identify the webpages that match the requirements specified by the user in his/her query efficiently. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hsiao in view of Bestgen and Wang and further in view of Behera (US 5187750).
As to claim 11, Hsiao, Bestgen and Wang teach the claimed limitation “wherein causing the streaming data processing subsystem to process data items within the stream of not-yet-indexed messages obtained at the data processing system according to the processing graph comprises dividing the stream of not-yet- indexed messages into a plurality of message sets”  as indexer to process events within bucket of events obtained to system according to the request comprising providing results (Hsiao: paragraphs 122-123, 145).  The request is not processing graph.  Providing the results is not dividing the stream of not-yet- indexed messages into a plurality of message sets.   The indexed events are not yet-indexed messages. The graph includes nodes to be processed (Bestgen: paragraphs 52-53, 75-76, figs. 6-7).  Stream of data series as not yet-indexed messages (Wang: paragraphs 37-38)
Hsiao does not explicitly teach the claimed limitation “dividing the stream of not-yet- indexed messages into a plurality of message sets, each message set of the plurality of message sets representing messages obtained given time window, and processing each message set of the plurality of item sets as a distinct group”.
Behera teaches dividing group of accounts  as stream of not yet-indexed messages into groups as a plurality of message sets, each group obtained given time window, and processing each group of groups as a distinct group (fig. 2, table 1; col. 9, lines 15-67; col. 10, lines 15-50).   Wang teaches stream of data series as not yet-indexed messages (paragraphs 37-38)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Wang’s teaching and Behera’s teaching to Hsiao’s system in order to  rapidly retrieve and sufficient customer statements each day so that each of the many customers will still receive a personal monthly updated statement during the appropriate month.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hsiao in view of Bestgen and Wang and further in view of Holdsworth et al (or hereinafter “Hold”) (US 20030188198).
As to claim 12, Hsiao does not explicitly teach the claimed limitation wherein stream of not-yet-indexed messages corresponds to a topic on a publish/subscribe messaging system, and wherein the query specifies the topic.  Hold teaches the topic strings of incoming messages are subsequently parsed against this topic tree by the matching engine to identify which subscriber applications have registered to receive messages on this topic, thereby to provide publish/subscribe message distribution (paragraph 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Hold’s teaching to Hsiao’s system in order to provide inheritability of said access control by all resources which are descendants of the first resource in the hierarchy and further to control which subscribers are authorized to receive certain publications, who can use the broker to publish on a particular topic, and which users or groups are entitled to request certain qualities of service.
Allowable Subject Matter
Claims 3, 17, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/           Primary Examiner, Art Unit 2169